DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 6 is objected to because of the following informalities:  There appears to be a typo in the limitation “configured to abut plurality of positioning surfaces” in line 6. It is believed the word “the” was inadvertently left out. A possible correction would read - - configured to abut the plurality of positioning surfaces - -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As to claim 2, the limitations “one of the joint part and the jointed part has a first positioning protrusion extending in the height direction, the other of the joint part and the jointed part has a positioning hole into which the first positioning protrusion can be inserted, and the pair of guide members is positioned relative to each other by inserting the first positioning protrusion into the positioning hole in a state in which the joint part of the joint piece of one of the pair of guide members and the jointed part of the other of the pair of guide members face to each other” in lines 7-14 render the claims unclear. Claim 2 requires each of the pair of guide members to have a leg part and an L-shaped joint part. Therefore the antecedent basis of “the joint part” and “the jointed part” is unclear because it is not clear if it refers to those of one of the pair of guide members, the other of the pair of guide members, or both. Further, when the first positioning protrusion and the positioning hole are introduced, this issue is compounded. It is unclear whether the first positioning protrusion provided to one of the guide members can interact with a positioning hole provided in the same one of the guide members, based on the instant disclosure. A possible claim correction would include specifying which of the pair of guide members has the first positioning protrusion and positioning hole and clarifying the relationship in use thereof. As a result of the uncertainty, the metes and bounds of the claim cannot be determined. 
Claim 3 is dependent from claim 2 and inherits this issue therefrom. 
As to claim 5, the limitations “the jointed part” in line 3 and “the leg part” in line 4 lack antecedent basis in the claims and therefore render the claims unclear. A jointed part and a leg part were both introduced in claim 2, however claim 5 depends from claim 4, which depends directly on independent claim 1 and does not depend from claim 2. Therefore, these limitations lack antecedent basis in the claims and render the claims unclear. A possible correction would be to amend claim 4 to depend from claim 2.
As to claim 6, the limitation “the joint portion” in line 3 lacks antecedent basis in the claims and therefore renders the claims unclear.  A jointed part was introduced in claim 2, however claim 6 depends from claim 4, which depends directly on independent claim 1 and does not depend from claim 2. Therefore, these limitations lack antecedent basis in the claims and render the claims unclear. A possible correction would be to amend claim 4 to depend from claim 2.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Inoue (US PGPub 2002/0163118 A1).
As to claim 1, Inoue teaches a sheet conveyor unit (100) disposed between an upstream side unit and a downstream side unit in a sheet conveying direction (figure 1), comprising:
an apparatus main body (100); and
a convey guide (426, 427) disposed in the apparatus main body and configured to receive a sheet discharged from an outlet of the upstream side unit and to guide the sheet to the downstream side unit (figures 1-2, 7), wherein
the convey guide (comprising 426, 427, 430) includes
a pair of guide members (426, 427) having the same shape disposed to face each other with a predetermined space therebetween (figure 7),
a receiving port opening (the space between the right side ends of 426, 427) at an upstream side end portion of the pair of guide members in the sheet conveying direction (figure 7), and
a sheet conveying path formed between the pair of guide members extending from the receiving port toward the downstream side in the sheet conveying direction (the path between 426 and 427),
the pair of guide members (426, 427) has a pair of base parts (426c, 427c) with a pair of guide surfaces forming the sheet conveying path when combined to face each other (the interior side edges form sides to the conveyance path), and a pair of inclined parts (426b, 427b) that is bent in directions away from each other from one ends of the pair of base parts in the sheet conveying direction and forms the receiving port (figure 7), and
the convey guide (426, 427, 430) is selectively attached to any one of a plurality of positions different in at least one of a height direction and the sheet conveying direction with respect to the apparatus main body (paragraphs [0041]-[0042] and [0011], where the convey guide is considered to be selectively attached to the plurality of positions based on the interaction of the upstream guides 526a, 526b with the cam surfaces 426a, 427a to position the convey guide at different position different at least in the height direction with respect to the main body 100).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Lewalski et al. (US PGPub 2010/0090395 A1) in view of Hayashi et al. (US PGPub 2006/0239771 A1).
As to claim 1, Lewalski et al. teaches a sheet conveyor unit (100) disposed between an upstream side unit (118) and a downstream side unit (130) in a sheet conveying direction (figure 1), comprising:
an apparatus main body (100); and
a convey guide (124, 710) disposed in the apparatus main body and configured to receive a sheet discharged from an outlet of the upstream side unit and to guide the sheet to the downstream side unit (paragraph [0079]), wherein
the convey guide (122) includes
a pair of guide members (124, 710) having the same shape disposed to face each other with a predetermined space therebetween (see figures 1, 3, and 6),
a receiving port opening (126) at an upstream side end portion of the pair of guide members in the sheet conveying direction (figure 9), and
a sheet conveying path formed between the pair of guide members extending from the receiving port toward the downstream side in the sheet conveying direction (see figures 1, 3, and 6),
the pair of guide members (124, 710) has a pair of base parts (124, 710) with a pair of guide surfaces forming the sheet conveying path when combined to face each other (see figures 1, 3, and 6, paragraph [0076]), and
the convey guide (124, 710) is selectively attached to any one of a plurality of positions different in at least one of a height direction and the sheet conveying direction with respect to the apparatus main body (paragraph [0074], adjustable through movement devices).
Lewalski et al. does not explicitly teach a pair of inclined parts that is bent in directions away from each other from one ends of the pair of base parts in the sheet conveying direction and forms the receiving port. 
Hayashi et al. teaches a pair of inclined parts (the flared section of the sheet path shown at P9 in figure 10) that is bent in directions away from each other from one ends of the pair of base parts in the sheet conveying direction and forms the receiving port (figure 10).
It would have been obvious to one skilled in the art before the effective filing date to modify Lewalski et al. to have a pair of inclined parts that is bent in directions away from each other from one ends of the pair of base parts in the sheet conveying direction and forms the receiving port in view of Hayashi et al. because it allows the jam free conveyance of the sheet while allowing for some mismatch of the height of the relative openings of the units in a well known manner and with predictable results.
As to claim 4, Lewalski et al. as modified further comprising a pair of frames disposed to face each other in a sheet width direction perpendicular to the sheet conveying direction in the apparatus main body (figure 2, the front long side frame of 140 supporting 126 on 142 is considered to be the first of the pair of frames and the back long side frame of 140 supporting 126 on 142 is considered to be the second of the pair of frames), wherein
the pair of frames has a guide attaching portion capable of mounting the convey guide to one of a plurality of positioning points having different positions in at least one of the sheet conveying direction and the height direction (paragraph [0074], adjustable through movement devices).
As to claim 7, Lewalski et al. as modified (citations to Lewalski et al. unless otherwise indicated) teaches an image forming system (figure 1) comprising: 
a relay conveyor unit (100) as the sheet conveyor unit according to claim 1 (as noted above in detail for claim 1). 
Lewalski et al. as modified does not explicitly teach an image forming apparatus as the upstream side unit, for forming an image on the sheet; and a sheet post processing apparatus as the downstream side unit, for performing a predetermined post processing on the sheet.
Hayashi et al. teaches an image forming system (figure 10) comprising:
a relay conveyor unit (54);
an image forming apparatus (52) as the upstream side unit (see figure 10), for forming an image on the sheet (paragraph [0257]); and
a sheet post processing apparatus (55) as the downstream side unit (see figure 10), for performing a predetermined post processing on the sheet (paragraph [0265]).
It would have been obvious to one skilled in the art before the effective filing date to modify Lewalski et al. as modified to have an image forming apparatus as the upstream side unit, for forming an image on the sheet; and a sheet post processing apparatus as the downstream side unit, for performing a predetermined post processing on the sheet as taught by Hayashi et al. because it allows for greater flexibility in matching the printing capabilities to post processing capabilities allowing for inline processing to completing and giving the user increased options and control over the produced product in a well known manner and with predictable results. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Inoue (US PGPub 2002/0163118 A1) teaches have a pair of inclined parts that is bent in directions away from each other from one ends of the pair of base parts in the sheet conveying direction and forms the receiving port because it allows the jam free conveyance of the sheet while allowing for some mismatch of the height of the relative openings of the units (paragraph [0005]).
Sasahara et al. (US PGPub 2010/0316425 A1), Sugizaki (US PGPub 2011/0215516 A1), and Tamura et al. (US PGPub 2008/0018040 A1) teach sheet conveyors with similarities to the disclosed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER E S BAHLS whose telephone number is (571)270-7807. The examiner can normally be reached Monday-Friday, 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER BAHLS/Primary Examiner, Art Unit 2853